     Case 2:19-cv-05747-FMO-MAA Document 98 Filed 09/11/20 Page 1 of 2 Page ID #:835



 1
 2
 3                                                           JS-6
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11      PENN-STAR INSURANCE COMPANY,                  CASE NO.: 2:19-cv-05747 FMO (MAAx)
        a Pennsylvania corporation,
12                                                    ORDER ON STIPULATION AND
                      Plaintiff,                      JOINT MOTION FOR ENTRY OF
13                                                    JUDGMENT ON COMPLAINT AND
        v.                                            DISMISSAL WITH PREJUDICE OF
14                                                    COUNTERCLAIM
        PARTIES FANTASTIC, LLC, a
15      California Limited Liability Company;         [Pursuant to F.R.C.P., Rule 41(a)(A)
        and VIRGINIA LOVELACE, an                     (ii)]
16      individual,
17                    Defendants.
18
19      AND RELATED COUNTERCLAIM.
20
21            Given the stipulation of the parties and pursuant to Federal Rule of Civil Procedure
22     41(a)(1)(A)(ii), the Court orders the following:
23            (1) Declaratory Judgment shall be entered in favor of Penn-Star Insurance
24     Company and against Parties Fantastic, LLC on the complaint of Penn-Star Insurance
25     Company in this matter.
26            (2) The Counterclaim of Parties Fantastic, LLC, Sandra Walker, and Eric
27     Hasenfang, including all causes of action therein, shall be dismissed with prejudice
28     against all parties.

                                                     1
     Case 2:19-cv-05747-FMO-MAA Document 98 Filed 09/11/20 Page 2 of 2 Page ID #:836



 1          (3) Each party to bear its own fees and costs.
 2     IT IS SO ORDERED.
 3                                                               /s/
       Dated: September 11, 2020
 4                                                  Honorable Fernando M. Olguin
 5                                                  United States District Court Judge

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Order On Stipulation For Entry Of Judgment            Case No. 2:19-cv-05747 FMO (MAAx)
       On Complaint And Dismissal With Prejudice    2
       Of Counterclaim
